Appeals by the defendant from (1) an order of the Supreme Court, Suffolk County (Segal, J.), dated July 9, 1990, and (2) so much of an order of the same court, dated October 3, 1990, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated July 9, 1990, is dismissed, as that order was superseded by the order dated October 3, 1990, made upon reargument; and it is further,
Ordered that the order dated October 3, 1990, is affirmed insofar as appealed from, for the reasons stated by Justice Segal at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.